internal_revenue_service national_office technical_advice_memorandum tam-115458-98 cc dom p si b7 date index number control number number release date taxpayer’s name taxpayer’s identification_number taxpayer’s address year in issue_date of conference district_director legend donor partnership company trust partnership_agreement donor’s daughter donor’s son-in-law a w x y z tam-115458-98 state issue is the limited_partnership_interest of partnership of the same class as or in a class proportional to the general_partnership interest under sec_2701 of the internal_revenue_code thus excluding donor’s transfer of an interest in trust to form partnership and subsequent transfer of a general_partnership interest from the application of the special valuation rules of sec_2701 conclusion donor’s transfer of an interest in trust to form partnership and subsequent transfer of a general_partnership interest is subject_to the special valuation rules of sec_2701 because donor has made a transfer of an equity_interest in a partnership to a member of donor’s family while retaining an applicable_retained_interest to the extent the retained_interest the limited_partnership_interest is not of the same class of equity as or of a class of equity proportional to the transferred interest the general_partnership interest the transfer at issue does not represent an excluded transaction for purposes of sec_2701 facts partnership a state limited_partnership was formed on a pursuant to the state revised limited_partnership act article 6132a-1 state revised civil statutes partnership was formed for the purpose of contributing such cash services and property toward an investment strategy as may be deemed appropriate in the sole discretion of the general_partner in exchange for such limited_partnership interests as set forth in sec_1 of the partnership_agreement the partnership_agreement provides for a 35-year term company a state corporation is the general_partner of partnership at the time of partnership’s formation company was owned in equal shares by donor’s daughter and son-in-law company contributed w in exchange for a percent general_partnership interest in partnership trust is the limited_partner of partnership and consists of interests held by donor and her spouse trust contributed x in exchange for a percent limited_partnership_interest in partnership of that contribution y was community_property and z was donor’s separate_property the partnership_agreement delineates the partnership interests of the partners and provides that company the general_partner will hold a percent partnership_interest while tam-115458-98 trust the limited_partner will hold a percent partnership_interest other pertinent partnership provisions include the following article i sec_1 defines the adjusted capital_contribution for each partner as the excess if any of the aggregate capital contributions of that partner over the aggregate distributions to that partner from capital_transactions sec_1 defines capital_transactions as the sale or refinancing of any capital_asset of the partnership sec_1 defines distributable cash as net cash receipts of the partnership other than receipts from capital_transactions and capital contributions remaining after the payment of the expenses and obligations of the partnership through the end of the period for which distributable cash is being ascertained less such amounts as the general_partner in its sole discretion elects to retain as reserves to meet the foreseeable needs and expenses of the partnership article vi describes in relevant part the allocation_of_profits_and_losses as well as distributions section a provides that net losses for any fiscal_year shall be allocated to the partners who have positive capital_account balances on a pro_rata basis in accordance with and up to the amount of such positive balances section b provides that any remaining net losses shall be allocated to the general_partner section provides that net_income shall be allocated to the general_partner until the cumulative net_income allocated pursuant to section equals the cumulative net losses allocated to the general_partner pursuant to section b and then to the partners until the cumulative net_income allocated pursuant to section equals the cumulative net losses allocated to the partners pursuant to section a section provides that any remaining net_income shall be allocated to the partners according to their partnership interests section provides that at the discretion of the general_partner the partnership shall make distributions of distributable cash to the partners in proportion to their partnership interests see article i sec_1 distributable cash section provides for the distribution of capital_transactions see article i sec_1 capital_transactions at the discretion of the general_partner proceeds from capital_transactions shall be distributed first to the limited partners until their adjusted capital contributions are reduced to zero then to the general_partner until its adjusted capital_contribution is reduced to zero see article i sec_1 adjusted capital_contribution the balance of any proceeds if any shall be distributed to the partners in proportion to their partnership interests the partnership_agreement does not specify the type of partnership_interest held by company and trust in the absence of any facts to the contrary and based upon the facts as represented to us we infer that company held a percent general_partnership interest and trust a percent limited_partnership_interest tam-115458-98 article viii and article ix address the management of the partnership by the general_partner and the rights and duties of the limited partners respectively section provides that the general_partner shall be compensated by the partnership for services rendered to the partnership section provides that each partner shall have voting power equal to such partner’s partnership_interest under section the limited partners have the right to vote on the removal of the general_partner for cause the election of a successor to the general_partner the amendment of the partnership_agreement the sale of all or substantially_all of the assets of the partnership in a single transaction except under certain circumstances the continuation of the business of the partnership after its dissolution due to bankruptcy insolvency or removal of the general_partner and any other matters for which the approval of the limited_partner is expressly required section generally provides that matters upon which the limited partners may vote shall require the approval of at least percent in interest of the limited partners article xi addresses changes in partnership membership sec_11 provides that the partnership shall be dissolved upon the removal or adjudication of bankruptcy or insolvency of the general_partner provided however that within days after such occurrence the limited partners may elect to continue the partnership and select a new general_partner sec_11 provides that should the business of the partnership be continued under sec_11 then any portion of the interest of the former general_partner not otherwise_disposed_of under the partnership_agreement shall be converted to an interest as a limited_partner article xii addresses the termination of the partnership and events occasioning dissolution upon dissolution_partnership assets not otherwise_disposed_of under the terms of the partnership_agreement shall be distributed first to partnership creditors and then to partners who made loans to the partnership any remaining assets are then distributed to the partners in accordance with their positive capital_account balances law sec_2701 provides that solely for purposes of determining whether a transfer of an interest in a corporation or partnership to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any right-- a that is described in sec_2701 or b and b that is with respect to any applicable_retained_interest that is held by the transferor or an applicable_family_member immediately_after_the_transfer is determined under sec_2701 sec_2701 does not apply to the transfer of any interest for which market quotations are readily available as of the date of transfer on an established_securities_market tam-115458-98 sec_2701 provides that sec_2701 does not apply to any right with respect to an applicable_retained_interest if-- a market quotations are readily available as of the date of the transfer for such interest on an established_securities_market b such interest is of the same class as the transferred interest or c such interest is proportionally the same as the transferred interest without regard to nonlapsing differences in voting power or for a partnership nonlapsing differences with respect to management and limitations on liability further sec_2701 shall not apply to any interest in a partnership if the transferor or an applicable_family_member has the right to alter the liability of the transferee except as provided by the secretary any difference described in sec_2701 which lapses by reason of any federal or state law is treated as a nonlapsing difference for purposes of sec_2701 sec_2701 provides that the value of any right described in sec_2701 other than a distribution_right which consists of a right to receive a qualified_payment shall be treated as being zero sec_2701 provides that if-- i any applicable_retained_interest confers a distribution_right which consists of the right to a qualified_payment and ii there are or more liquidation put call or conversion rights with respect to such interest the value of all such rights shall be determined as if each liquidation_put_call_or_conversion_right were exercised in the manner resulting in the lowest value being determined for all such rights sec_2701 provides that in the case of an applicable_retained_interest which is described in sec_2701 but not sec_2701 the value of the distribution_right shall be determined without regard to sec_2701 sec_2701 provides that in the case of a transfer described in sec_2701 of a junior_equity_interest in a corporation or partnership such interest shall in no event be valued at an amount less than the value which would be determined if the total value of all of the junior equity interests in the entity were equal to percent of the sum of-- tam-115458-98 i the total value of all of the equity interests in such entity plus ii the total amount of indebtedness of such entity to the transferor or an applicable_family_member sec_2701 provides that the term junior_equity_interest means common_stock or in the case of a partnership any partnership_interest under which the rights as to income and capital or to the extent provided in regulations the rights as to either income or capital are junior to the rights of all other classes of equity interests sec_2701 provides that the term equity_interest means stock or any interest as a partner as the case may be sec_2701 provides that the term applicable_retained_interest means any interest in an entity with respect to which there is-- a a distribution_right but only if immediately before the transfer described in sec_2701 the transferor and applicable family members hold after application of sec_2701 control of the entity or b a liquidation_put_call_or_conversion_right sec_2701 provides that in the case of a partnership the term control means-- i the holding of at least percent of the capital or profits interests in the partnership or ii in the case of a limited_partnership the holding of any interest as a general_partner sec_2701 provides that for purposes of sec_2701 the term applicable_family_member includes any lineal descendant of any parent of the transferor or the transferor’s spouse sec_2701 provides that the term distribution_right means i a right to distributions from a corporation with respect to its stock and ii a right to distributions from a partnership with respect to a partner's_interest_in_the_partnership sec_2701 provides that the term distribution_right does not include i a right to distributions with respect to any interest which is junior to the rights of the transferred interest ii any liquidation_put_call_or_conversion_right or iii any right to receive any tam-115458-98 guaranteed_payment described in sec_707 of a fixed amount sec_2701 provides that the term qualified_payment means any dividend payable on a periodic basis under any cumulative preferred_stock or a comparable payment under any partnership_interest to the extent that such dividend or comparable payment is determined at a fixed rate sec_2701 generally provides rules applicable to the transfer_tax treatment of cumulative but unpaid distributions sec_2701 provides that the term member_of_the_family means with respect to any transferor a the transferor's spouse b a lineal descendant of the transferor or the transferor's spouse and c the spouse of any such descendant sec_2701 provides that the term applicable_family_member means with respect to any transferor a the transferor's spouse b an ancestor of the transferor or the transferor's spouse and c the spouse of any such ancestor sec_2701 provides that under regulations prescribed by the secretary if there is any subsequent transfer or inclusion in the gross_estate of any applicable_retained_interest which was valued under the rules of sec_2701 appropriate adjustments will be made for purposes of chapter or to reflect the increase in the amount of any prior taxable gift made by the transferor or decedent by reason of such valuation or to reflect the application of sec_2701 sec_25_2701-1 states that sec_2701 provides special valuation rules to determine the amount_of_the_gift when an individual transfers an equity_interest in a corporation or partnership to a member of the individual's family for sec_2701 to apply the transferor or an applicable_family_member as defined in sec_25_2701-1 must immediately_after_the_transfer hold an applicable_retained_interest a type of equity_interest described in sec_25_2701-2 sec_25_2701-1 provides that if sec_2701 applies to a transfer the amount of the transferor’s gift if any is determined using a subtraction_method of valuation described in sec_25_2701-3 under this method the amount_of_the_gift is determined by subtracting the value of any family-held applicable retained interests and other non-transferred equity interests from the aggregate value of family-held interests in the corporation or partnership the entity generally in determining the value of any applicable_retained_interest held by the transferor or an applicable family member-- tam-115458-98 i any put call or conversion_right any right to compel liquidation or any similar right is valued at zero if the right is an extraordinary_payment_right as defined in sec_25_2701-2 ii any distribution_right in a controlled_entity eg a right to receive dividends is valued at zero unless the right is a qualified_payment_right as defined in sec_25_2701-2 and iii any other right including a qualified_payment_right is valued as if any right valued at zero did not exist but otherwise without regard to sec_2701 sec_25_2701-1 provides in relevant part that except as provided in sec_25_2701-1 for purposes of sec_2701 transfer includes a contribution to the capital of a new or existing entity or a redemption recapitalization or other change in the capital structure of an entity a capital structure transaction if the transferor or an applicable_family_member receives an applicable_retained_interest in the capital structure transaction sec_25_2701-1 provides that for purposes of sec_2701 a transfer does not include a capital structure transaction if the transferor each applicable_family_member and each member of the transferor’s family holds substantially the same interest after the transaction as that individual held before the transaction sec_25_2701-1 provides in relevant part that sec_2701 does not apply if the retained_interest is of the same class of equity as the transferred interest or if the retained_interest is of a class that is proportional to the class of the transferred interest a class is the same class as is or is proportional to the class of the transferred interest if the rights are identical or proportional to the rights of the transferred interest except for non-lapsing differences in voting rights or for a partnership non-lapsing differences with respect to management and limitations on liability for purposes of sec_25_2701-1 non-lapsing provisions necessary to comply with partnership allocation requirements of the code eg sec_704 are non-lapsing differences with respect to limitations on liability an interest in a partnership is not an interest in the same class as the transferred interest if the transferor or applicable family members have the right to alter the liability of the transferee sec_25_2701-1 provides that a member_of_the_family is with respect to any transferor i the transferor's spouse ii any lineal descendant of the transferor or the transferor's spouse and iii the spouse of any such lineal descendant sec_25_2701-1 provides that an applicable_family_member is with respect to any transferor i the transferor's spouse ii any ancestor of the transferor or the transferor's spouse and iii the spouse of any such ancestor tam-115458-98 sec_25_2701-2 provides that any extraordinary_payment_right is valued at zero sec_25_2701-2 provides that any distribution_right in a controlled_entity is valued at zero unless it is a qualified_payment_right sec_25_2701-2 provides that an applicable_retained_interest is any equity_interest in a corporation or partnership with respect to which there is either i an extraordinary_payment_right or ii in the case of a controlled_entity a distribution_right sec_25_2701-2 generally provides that an extraordinary_payment_right is any put call or conversion_right any right to compel liquidation or any similar right the exercise or nonexercise of which affects the value of the transferred interest a call_right includes any warrant option or other right to acquire one or more equity interests sec_25_2701-2 provides that a distribution_right is the right to receive distributions with respect to an equity_interest a distribution_right does not include i any right to receive distributions with respect to an interest that is of the same class as or a class that is subordinate to the transferred interest ii any extraordinary_payment_right or iii any right described in sec_25_2701-2 sec_25_2701-2 provides that mandatory payment rights liquidation participation rights rights to guaranteed payments of a fixed amount under sec_707 and non-lapsing conversion rights are neither extraordinary payment rights nor distribution rights sec_25_2701-2 provides that for purposes of sec_2701 a controlled_entity is a corporation or partnership controlled immediately before a transfer by the transferor applicable family members and any lineal_descendants of the parents of the transferor or the transferor's spouse sec_25_2701-2 provides in relevant part that in the case of any partnership control means the holding of at least percent of either the capital interest or the profits interest in the partnership in addition in the case of a limited_partnership control means the holding of any equity_interest as a general_partner sec_25_2701-5 states that sec_25_2701-5 provides rules under which an individual the initial transferor making a transfer subject_to sec_2701 the initial transfer is entitled to reduce his or her taxable_gifts or adjusted_taxable_gifts the reduction the amount of the reduction is determined under sec_25_2701-5 sec_25_2701-5 provides that if during the lifetime of the original transferor the holder of a sec_2701 interest as defined in sec_25_2701-5 transfers the interest to or for the benefit of an individual other than the initial transferor or an applicable_family_member of the tam-115458-98 initial transferor in a transfer subject_to federal estate or gift_tax the initial transferor may reduce the amount on which the initial transferor's tentative_tax is computed under sec_2502 the reduction is first applied on any gift_tax_return required to be filed for the calendar_year in which the sec_2701 interest is transferred any excess reduction is carried forward and applied in each succeeding calendar_year until the reduction is exhausted the amount of the reduction that is used in a calendar_year is the amount of the initial transferor's taxable_gifts for that year any excess reduction remaining at the death of the initial transferor may be applied by the executor of the initial transferor's estate as provided under sec_25_2701-5 see sec_25_2701-5 for the definition of a sec_2701 interest sec_25_2701-5 provides that except as otherwise provided in this paragraph a in determining the federal estate_tax with respect to an initial transferor the executor of the initial transferor's estate may reduce the amount on which the decedent's tentative_tax is computed under sec_2001 or sec_2101 by the amount of the reduction including any excess reduction carried forward under sec_25_2701-5 the amount of the reduction under this paragraph a is limited to the amount that results in zero federal estate_tax with respect to the estate of the initial transferor sec_25_2701-5 provides that except as otherwise provided in sec_25_2701-5 pertaining to transfers of partial_interests and sec_25_2701-5 pertaining to initial split_gifts the amount of the reduction is the lesser of-- the amount by which the initial transferor's taxable_gifts were increased as a result of the application of sec_2701 to the initial transferor or the amount determined under sec_25_2701-5 duplicated in the transfer_tax base at the time of the transfer of the sec_2701 interest the duplicated amount analysis the issue in this request for technical_advice is whether donor’s transfer of an interest in trust to form partnership and subsequent transfer of a general_partnership interest is subject_to the special valuation rules of sec_2701 it is the position of donor’s representative that this transaction is not subject_to sec_2701 because sec_2701 on its face does not apply to the formation of new entities in addition it is the position of donor’s representative that this transaction is not subject_to sec_2701 because the applicable_retained_interest in this case is of the same class or is proportionally the same as the transferred interest partnership was organized as a limited_partnership on a the general_partner was company owned by donor’s daughter and son-in-law whose contribution of w represented percent of partnership’s total capital assets the limited_partner was trust consisting of interests held by donor and her spouse whose contribution of x represented percent of partnership’s tam-115458-98 total capital assets as we interpret the terms of the partnership_agreement and based upon the facts as represented to us company received a percent general_partnership interest and trust received a percent limited_partnership_interest at the time of partnership’s formation it is clear that sec_2701 generally applies to the formation of new entities see sec_25_2701-1 and b furthermore sec_2701 applies with respect to an individual’s transfer of an equity_interest in a partnership to a member of the individual’s family as long as the transferor holds an applicable_retained_interest immediately_after_the_transfer for purposes of sec_2701 donor made a transfer of an equity_interest in partnership to donor’s daughter and son-in-law who are members of donor’s family within the meaning of sec_2701 under sec_25_2701-2 an applicable_retained_interest is any equity_interest in a corporation or a partnership with respect to which there is either i an extraordinary_payment_right or ii in the case of a controlled_entity a distribution_right under sec_2701 and sec_25_2701-2 in the case of a partnership control means the holding of at least percent of either the capital interest or the profits interest in the partnership in addition in the case of a limited_partnership control means the holding of any equity_interest as a general_partner under sec_2701 an individual is treated as holding any interest held by the individual’s brothers sisters or lineal_descendants in the present case donor is deemed to control under sec_2701 and sec_25_2701-2 percent of partnership because percent of the capital or profits interest of donor’s daughter and son-in-law is attributed to donor under sec_2701 donor is also deemed to control partnership because the equity_interest in the general_partnership interest held by donor’s daughter and son-in-law is attributed to donor sec_2701 and sec_25_2701-2 the transfers among the parties donor and donor’s daughter and son-in-law represent contributions to the capital of a new or existing entity for purposes of sec_25_2701-1 and a transfer of an equity_interest further for purposes of sec_2701 donor holds a right to distributions from partnership with respect to donor’s interest in partnership see sec_2701 and sec_25_2701-2 accordingly donor has made a transfer of an equity_interest in a partnership partnership to a member of donor’s family daughter and son-in-law while retaining an applicable_retained_interest in partnership sec_2701 provides however that sec_2701 does not apply to rights with respect to an applicable_retained_interest under certain circumstances specifically sec_2701 does not apply if the retained_interest is of the same class of equity as the transferred interest or if the retained_interest is of a class that is proportional to the class of the transferred interest sec_2701 and c and sec_25_2701-1 sec_2701 and c explicitly provides that sec_2701 does not apply to any right with respect to an applicable_retained_interest if such interest is of the same class as the transferred interest or such interest is proportionally the same as the transferred interest without tam-115458-98 regard to nonlapsing differences in voting power or for a partnership nonlapsing differences with respect to management and limitations on liability sec_25_2701-1 explicitly provides that a class is the same class as is or is proportional to the class of the transferred interest if the rights are identical or proportional to the rights of the transferred interest except for non-lapsing differences in voting rights or for a partnership non-lapsing differences with respect to management and limitations on liability underlying the statute and regulations the legislative_history states that a retained_interest is valued under present law if it is of a class which is proportionally the same as the transferred interest but for nonlapsing differences in voting power or in the case of a partnership nonlapsing differences with respect to management and limitations on liability h_r rep no pincite further the legislative_history notes that sec_2701 generally does not affect the valuation of a gift of a partnership_interest if all interests in the partnership share equally in all items of income deduction loss and gain in the same proportion ie straight-up allocations see cong rec s15681 daily ed date senate report on proposed revision of estate_freeze rules however the legislative_history also notes that the exception to the valuation rules of sec_2701 would not apply to a partnership with both a general and limited_partner if one partner had a preference with respect to distributions h_r rep no pincite thus if either the transferred or applicable_retained_interest in partnership enjoy a preference as to distributions the applicable_retained_interest in partnership will be valued under the rules of sec_2701 see id in the present case the partnership_agreement provides that proceeds from capital_transactions shall be distributed first to the limited partners until their adjusted capital contributions are reduced to zero then to the general_partner until its adjusted capital_contribution is reduced to zero the balance of any proceeds if any shall be distributed to the partners in proportion to their partnership interests on its face this provision in the partnership_agreement is a preference enjoyed by the limited_partner trust with respect to distributions of proceeds from capital_transactions thus the transfers at issue are not excluded from the special valuation rules of sec_2701 because donor’s applicable_retained_interest is not of the same class of equity as the transferred interest nor is donor’s applicable_retained_interest of a class that is proportional to the class of the transferred interest accordingly the value of donor’s gift to donor’s daughter and son-in-law is to be determined under the special valuation rules of sec_2701 and sec_25_2701-3 see sec_25_2701-5 for appropriate adjustments to mitigate double_taxation for subsequent gifts tam-115458-98 except as specifically stated in this technical_advice_memorandum we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code additionally we express or imply no opinion on the amount_of_the_gift under the special valuation rules of sec_2701 or as to whether the purported transfer in trust under these facts implicates the special valuation rules of sec_2702 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
